1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   SHELLY ROBINSON, individually and on           )   Case No. 4:18-cv-04654-HSG
     behalf of all others similarly situated,       )
12                                                  )   CLASS ACTION
                    Plaintiff,                      )
13                                                  )   ORDER GRANTING UNOPPOSED
            vs.                                     )   MOTION FOR EXTENSION OF
14                                                  )   DEFENDANT’S DEADLINE TO ANSWER
     THE J.M. SMUCKER COMPANY, an Ohio )                PLAINTIFF’S FIRST AMENDED
15   corporation; and DOES 1 through 10, inclusive, )   COMPLAINT
                                                    )
16                  Defendants.                     )
                                                    )
17                                                  )
18          Upon consideration of Defendant The J.M. Smucker Company’s Unopposed Motion For

19   Extension of Defendant’s Deadline to Answer Plaintiff’s First Amended Complaint, and for good

20   cause shown, the Court hereby rules as follows:

21          IT IS HEREBY ORDERED, that Defendant’s deadline to answer Plaintiff’s First Amended

22   Complaint is May 31, 2019.

23          IT IS SO ORDERED.

24
     Dated: May 28, 2019
25                                               The Honorable Haywood S. Gilliam, Jr.
                                                 United States District Judge
26
27
28

                                                                             CASE NO. 4:18-CV-4654-HSG
                                                                                                 ORDER
